Case 3:14-cv-01893-PGS-TJB Document 157 Filed 08/13/19 Page 1 of 2 PageID: 1623




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


      WY”
               .               Plaintiff
      V.                                                      Civil Action No. 14-l893PGS.TJB

      PRINCETON 1JNWERSITY, a aL,                                 Document Electronically Filed

                               Defendants.
                                                           (J UF{DEREDLk&
            STIPULATION OF VOLUNTARY DISMISSAL, WiTH PREJUDICE, OF CASE
                                AGAINST PRINCETON

             PLEASE TAKE NOTICE that, under Fed. R. Civ. P. 4L(a)(l)(A), Plaintiff W,P. and

     Defendant Princeton University, through their respective undersigned counsel, hereby stipulate

     and agree to the dismissal of this case, with prejudice. Each party shall bear its or his own costs

     and attorneys’ fees,

     Respectfully submitted,


     By:,                                                  By:.
             Mary Ciccone, Esq.                                     William F. Maderer, Esq.
             DISABILITY RIGHTS NEW JERSEY                           Ryan E. San George, Esq.
             210 S.Eroad Street, P Floor                            SAwER LLC
             Trenton, NJ 08608                                      18 Columbia Turnpike, Suite 200
             Phone: (609) 2924742                                   Florham Park, New Jersey 07932
             Email: mciccone®drnj.org                               Phone: (973) .6223333
                                                                    Email: wrnaderer@saiber.com
             Karen A. Bower (pro hat vice)
             THE LAW OFFICE OF KAREN BOWER                          Henry Morris, Jr., Esq. (pro hat vice)
             1629 K Street NW, Suite 300                            Emily Slavin, Esq. (pro hoc vice)
             Washington, DC 20006                                   ARENT Fox LLP
             Phone: (202) 5034093                                   1717 K Street, NW
             Email: karen@kbowerlaw.com                             Washington, D.C. 20006
                                                                    Phone: (202) 857..6403
             Theodore A. Howard, Esq. (pro hac vice)                Email: monis.henryarentfox,com
             WILEY REIN LLP                                         Attorneyc for Princeton and the



     AFDOCS 187249481
Case 3:14-cv-01893-PGS-TJB Document 157 Filed 08/13/19 Page 2 of 2 PageID: 1624




            1776 K Street NW                   Individual Defendants
            Washington, DC 20006
            Phone: (202) 7194000
            Email: thowardwileyrein.com

           Attorneysfor Plaintiff




                                          2
    AFDOCSi1 8724948.1
